DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
This action is in response to communications filed on 8 May 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application Nos. 16/021641, 15/822,779, and 13/722,449 filed on 28 June 2018, 27 November 2017, and 20 December 2012, respectively.

Four separate IDSs were received on 30 September 2020. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all 

Claim Objections
Claim 1 is objected to because of the following informalities:  it lacks a conjunction following the “one or more memories” limitation; an “and” is presumed to have been omitted through mere typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VonBergen et al. (U.S. PGPub No. 2006/0167756 A1) (hereinafter VonBergen) in view of Gupta et al. (U.S. PGPub No. 2012/0089581 A1) (hereinafter Gupta).

a system (VonBergen at 0007) comprising: 
one or more computer processors (VonBergen at 0068); 
one or more computer memories (VonBergen at 0069); 
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (VonBergen at 0069), the operations comprising: 
determining information pertaining to whether one or more other users of the system own or have expressed willingness to sell the item (VonBergen at 0077); 
generating a notification relating to the item, the notification including at least sonic of the information pertaining to whether the one or more other user own are willing to sell the item (VonBergen at 0077); and 
presenting the notification based on a context of the searching (VonBergen at 0042). 

But VonBergen does not appear to explicitly disclose:
detecting that a user of a social networking system is searching for information about an item via an application executing on the device of the user; or
based on the detecting, determining information pertaining to whether one or more other users of the social networking system own or have expressed willingness to sell the item. (Emphasis added).

 detecting that a user of a social networking system is searching for information about an item (0031-32 – a user executes a search query, and the search engine “augments its search results” with matches to items that were received from the publication service’s notifications.), but lacks specifics of how this searching is performed (see e.g. Figure 7 –shows what appears to be a web browser, but lacking description of what it is; and Gupta at Figure 2 item 200, and 0051 and 0065 - It seems implicit that the user is utilizing an application executing on a device of the user as the system described in Gupta is a client/server model, wherein the search is received at the server thus necessitating the user having accessed the web application from their device somehow). VonBergen discloses searching (0042) done in a client-server model with the client utilizing on a web client, such as a browser, which is an application executing on the device of the searching user (0028). Gupta further discloses based on the detecting, determining information pertaining to whether one or more other users of the social networking system own or have expressed willingness to sell the item (Gupta at 0031-32). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gupta into the invention of VonBergen in order to detecting that a user of a social networking system is searching for information about an item via an application executing on the device of the user; and based on the detecting, determining information pertaining to whether one or more other users of the social networking system own or have expressed willingness to sell the item. This would have been clearly advantageous as it would have improved VonBergen by augmenting product searches with social network information thus aiding users in their purchasing decisions and driving traffic to the auction site. See generally Gupta at 0003-04. The combination hereinafter VG.

As per claim 8, VG teaches a method (VonBergen at 0008) comprising:
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 15, VG teaches a non-transitory computer-readable medium comprising a set of instructions that, when executed by one or more computer processors (VonBergen at 0069), cause the one or more computer processors to perform operation comprising:
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claims 2, 9, and 16, VG teaches the system of claim 1, wherein the determining of the information pertaining to whether the one or more other users of the social networking system own or are willing to sell the item is based on a personal inventory received from one of the one or more other users (VonBergen at 0072 and 0077). 

As per claims 3, 10, and 17, VG teaches the system of claim 2, wherein the personal inventory includes a price at which the one of the one or more other users is willing to sell the item (VonBergen at 0034).

As per claims 4, 11, and 18, VG teaches the system of claim 1, wherein the determining of the information pertaining to whether the one or more of the other users owns or is willing to sell the item is based on an analysis of data feeds that are accessible the user (Gupta at 0031-32). 

As per claims 5, 12, and 19, VG teaches the system of claim 4, wherein the accessibility of the data feeds depends on whether the data feeds were made visible to the user by friends of the user or other users of the social networking system (Gupta at 0032 – describes old notifications “to the user” being presented with the search results, and thus they plainly were made visible to them previously. See also Gupta at 0018 – “group of communication partners who have voluntarily chosen to engage in communication with the user are eligible to receive specified communications from the user” and 0019 – “consents to such publication”). 

As per claims 6, 13, and 20, VG teaches the system of claim 1, further comprising detecting the context of the searching based on a search term entered by the user (VonBergen at 0042 – “keyword searches” and Gupta at 0046 – shopping within an e-commerce site). 

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VonBergen and Gupta as applied to claims 1 and 8 above, and further in view of Khosravy et al. (U.S. PGPub No. 2009/0318168 A1) (hereinafter Khosravy).

As per claims 7 and 14, VG does not appear to explicitly disclose: the system of claim 1, further comprising detecting the context of the searching based on a scanning of a bar code for the item. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165